HonorableReubenWlliams
Searetaryto 'the Governor
Auustin,
       Texas

Dear Mr. Williams:
                                       OpinionNo. O-1586
                                       Ret hthority of Governorto ap-
                                           point an attorneyto try a
                                           suit where the regularjudge
                                           is disqualified.

             This departmentacknowledgesreceiptof your letterof the 9th
inst., in which you stats,

                 'Mr. J. F. Hair, Attorneyfor the Plaintiffsin
            Cause Ho. 62361, the Stata of Texas,et al V. Gulf Pro-
            duationCompany,at al, pending in the 63rd Judicial
            DistriotCourt of Travis County,Texas, has requested
            GovernorO%~nisl to appointa speoialCistrictJudge
            to presidein said Cause for the reason that all four
            Judgesin the AdministrativeJudioialDistriot,inolud-
            ing the presidingJudge beforewhom the ease is pending,
            are disqualifiedto sit in this case and for the reason
            that Mr. Hair will not agree upon the appointmentof an
            attorneyto aat as SpecialJudge.

                 "Itisoxrr understandingthat under Article 1985,
            Revised Civil Statutes,1925, the Governoris authorized
            to designetasome DistrictJudge in an adjoiningdistrict
            to exchangebentihesand try a aase when the presiding
            judge has oertifiedhis disqualification  to the Govarv:o?.
            Mr. Bair has taken the positionthat Article 1885 does
            not apply to thotieoasespendingin a DistriotCourt
            where thwpresiding Judge of the AZPninistrative Judioi-
            al Districtis disqualifiedto try the'case. I will
            appreciatdyour informing'theGovernorwhsthbror not
            he is authorizedto requestthe Judge beforewhom this
            cause is pendingto exchangebencheswith a Judge of
            an adjoiningdistrictto try this case."
HonorableReuben Williams,Page 2   (O-1666)



           In the ease of Moore v. Davis, 32 S.W. (2) 161 (Cw. App.),
it was held that the admi&trative juacial act of the 40th Legisla-
ture (Vernon'sArticle 200a) relatingto themsigcwnt of Distriot
Judges is annulativeof other statutesrelatingto the ssnw subject.
We see, therefore,that it is not necessaryto considerthis act in
an-ring the questionpropoundedby you.                   :

           In view of the decisionin the case of Rarrisv. State,
288 S.W. 450 (Courtof CriminalAppeals),i*tll not be neoessary
for us to disoussthe questionwhether partiesto the suit by virtue
of Arti    5, Section11 of the Constitutionmay agree upon an attom-
ey tc try the ease. Your lettar states+hatone of the attorneyswill
not agree upon the appointmentof an attorneyto act a8 specialjudge.

          This loavesus to a considerationof Article 1665, R.C.S.,
1925, which reads as follcwsr

               "No changeof venue shall be necessarybecause
          of the disqualification of a distriotjudge,but he
          shall immediatelycertifyhis disqualification  to the
          Gcvemor,'whsrauponthe Governorshall designatesome
          diatriotjudge in an adjoiningdistrictto exchange
          and try such case or oases, snd he shall notify both
          of said judgesof such ordersand such judges shall
          exchangedistrictsfor the purposeof disposingof
          suoh case or oases, If said judges be preventedfrom
          exchangingdistricts,the partiesor their counsels
          ssayagreeupon an attorneyof the court for the trial
          thereof,and failingto agree, suoh fact shall be
          certifiedto the Governorby the DistrictJudge,or
          the specialjudge,whersuponthe Governorshall appoint
          a personlegallyqualifiedto aot as judge in the trial
          of the oa8e.s

           If the districtjudge beforewhom the oause is pendinghas
not certifiedto the Governorhis disqualification, the Governordoes
not have authorityto take any actionwhateverwith referenceto the
ease. Your letterdoes not statewhetherthe Governorhas reoeiveda
certificateof disqualification from the District'
                                                Judge.

           If the Governorhas reoeiveda oertifiaateof disqualifica-
tion from the DistrictJudge,he is not authorizedin the first in-
Stan& to appointan attorneyas a specialjudge. See Blanksv. State,
266 S.W. 452 and'Harrisv. State, supra. The Govemor~erely has
authorityto designatesousedistrictjudge in an adjoiningdistrictto
RonorableReubenWilliams,Page 9   (o-1566)



to exchangebenoheswith the regularjudge and to notify both
judgesof his order.

           If the judgesare preventedfrom exchangingbenohes,
the partiesto the causemay then agree upon an attorneyfor the
tril of the *ase. If the partiesfail to agree, suah fact may be
oartifiedto the Governor by the DistriotJudge,and upon the x-e-
oeipt of a certificateof the inabilityof the partiesto agme,
the Governormay then appcinta personlegallyqualifiedto act as
Judge.
                                    Yours very truly

                                  ATTORNEYGENERALOF TEXAS

                                  BY
                                        s/H. Grady Chandler
                                          Ii.Grady Chamdler
                                                iissistti

HGG:BT:egr

APPROVEDOCT 14, 1939

s/Robert E. Kepke

&stingATTORNEYGENERALOFTRXAS

                                       ApprovedCpinionCompnittae
                                       By BWB Chairman